NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with Fed. R. App. P. 32.1




                      United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604
                                    Submitted January 11, 2022*
                                     Decided January 13, 2022



                                                 Before

                                 FRANK H. EASTERBROOK, Circuit Judge

                                 MICHAEL Y. SCUDDER, Circuit Judge

                                 THOMAS L. KIRSCH II, Circuit Judge



 No. 21-2187

 IRWIN MENCHACA-FLORES,                                             Petition for Review of a Deci-
      Petitioner,                                                   sion of the Board of Immigra-
                                                                    tion Appeals.
                 v.

 MERRICK B. GARLAND, Attorney General,                              No. A209-413-347
     Respondent.


                                           Order
    Irwin Menchaca-Flores has been convicted of an aggravated felony and ordered re-
moved to Mexico. He did not contest removability but applied for withholding of re-
moval on the ground that, as a tattooed former gang member, he would be at substan-
tial risk in that nation. An Immigration Judge found that Menchaca-Flores, who offered
no evidence other than his own testimony, had not established that his risk would



    * This case was set for remote oral argument, but counsel for Menchaca-Flores was unable to participate

by either audio or video. The panel decided to resolve the case on the briefs and record.
No. 21-2187                                                                           Page 2


exceed the dangers faced by the populace of any nation with a high crime rate. The
Board of Immigration Appeals agreed with that assessment.
    In this court Menchaca-Flores contends that the IJ and BIA slighted his testimony
that two federal agents, when seeking his cooperation in prosecutions of other crimi-
nals, told him that his tattoos and gang affiliation would expose him to harm in Mexico.
Menchaca-Flores did not put either of these agents on the stand or provide an affidavit
from either of them; instead he testified about what, he contends, they told him. The
BIA replied: “neither an Immigration Judge nor the Board is bound by statements made
by … [a] government employee to an alien.” That’s right. Hearsay accounts of third par-
ties’ unsupported beliefs are not useful evidence. The IJ and BIA were entitled to insist
that Menchaca-Flores support his claim by probative evidence, not just by his testimony
that someone else told him about a view that, for all this record shows, lacks any basis.
    Menchaca-Flores faces a further problem: although most aliens are entitled to relief
if they can show that the agency’s decision is unsupported by substantial evidence, an
alien who has been convicted of an aggravated felony can obtain judicial review only by
showing that the agency made a legal error. Compare 8 U.S.C. §1252(a)(2)(C) with
§1252(a)(2)(D). Menchaca-Flores contended in his reply brief that the absence of sub-
stantial evidence—or what he calls a failure to discuss the beliefs that he attributes to
the federal agents—is a legal error. Not so. There is a fundamental difference between
legal and factual arguments, and insufficient support for a decision is on the factual
side. See, e.g., Leguizamo-Medina v. Gonzales, 493 F.3d 772 (7th Cir. 2007). The Board dis-
cussed the statements imputed to these agents; it did not ignore any argument. But it
was not persuaded and is not required to be persuaded.
    The BIA did say one thing that might be characterized as a legal error. It observed
that tattoos can be removed or overwritten, so they do not define a social group;
Menchaca-Flores replies that the condition of being a former gang member cannot be al-
tered and thus could denote membership in a social group of former gang members.
See, e.g., Arrazabal v. Lynch, 822 F.3d 961, 965–66 (7th Cir. 2016); Benitez Ramos v. Holder,
589 F.3d 426, 429 (7th Cir. 2009). This subject does not matter to the outcome, however.
Whether or not Menchaca-Flores preserved before the Board a contention that former
gang members should be treated as a social group, he did not establish that the facts of
record compel the agency to treat him as at substantial risk of persecution on account of
his membership in that group.
   The petition is dismissed for want of jurisdiction.